DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March, 2022 has been entered.
 Response to Amendment
Claims 1-19 and 21-23 are pending. Claims 1-19 and 21 are amended directly or by dependency on an amended claim. Claims 22-23 are new.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 14 March, 2022, with respect to the 35 USC 103 rejections of claims 1-19 and 21 and the references as they pertain to the amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-19 and 21 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: As indicated above, arguments with respect to the claims in their amended form are persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims:

Closest reference 1: TW I642020 B [machine translation]: According to an embodiment of the invention, a flow control system is provided, which comprises a central control device and 
control device executes the preliminary setting procedure on the security device according to the result of the flow count to determine whether to set the security device. The flow count result includes a first flow count and a second flow count, and the preliminary setting
program is associated with the first flow count and the second flow count. In summary, in the operation of the flow control system of the present invention, it is determined whether the security device is set by detecting the flow count result obtained by the personnel entering and leaving the environment. Thereby, the central control device can automatically set the security device without the presence of personnel in the environment The security device 12 includes a human flow detection module 120 for detecting the ingress and egress status of a person in the environment, thereby generating a flow count result More specifically, in the preliminary setting
program, the first person flow count and the second person flow count are used to determine whether the central control device 10 sets the security device 12. [This reference indicates setting the security status based on if the employees all go to lunch etc., but this is only turning the system on/off as opposed to multiple levels]

Closest reference 2: CN 112990622 A [machine translation] [does not predate]: The application discloses a security check personnel adjusting method based on pedestrian flow and a related device, wherein the method comprises the following steps: obtaining a flow of people for each of a plurality of passenger entrances; obtaining safety check personnel information of each safety check station in a plurality of safety check stations, wherein the plurality of safety check stations correspond to a plurality of passenger entrances one by one; determining the 

Also relevant: 
US 20200211309 A1: Systems and methods for dynamic control of security systems based on identity are disclosed In this way, registered passengers having a high assurance level 21 may be efficiently and automatically directed through the security gate, whereas passengers requiring further verification of identity may be efficiently and automatically directed to a different channel to await further interaction with other verification systems or personnel. It will be appreciated that the response processor 85 of the gate controller sub-system 57-1 may be configured to control the flow of passengers through any number of available channels, each associated with a respective one or more assurance levels

US 20180357869 A1 A system and method to determine a flow direction automatically so that counter-flow motion may be detected without user calibration is disclosed. The system and method utilize information available from existing video compression algorithms to sense motion and determine a flow direction. Once a flow direction for an area is determined, the system and method can detect counter-flow motion using compressed video without any decompression, thereby improving the speed of detection and simplifying the computational complexity. These 

US 20180278894 A1: For example, the cognition engine 33 may infer that there is an armed robbery in progress from the detection of gunshots, activation of an audio alarm and a crowd of people rapidly dispersing. The individual event classifications (gunshots, alarm, rapid crowd dispersion) are incidentally related and correlated (spatially and temporally) by the cognition engine before an incident report is generated. The cognition engine 33 may infer that the robbery is confined to a particular area from the movement pattern of people in the surveillance feed. Given a set of alarm states the shape filter module 160 is intended to pick out detection of the required shape or form (such as a suitcase) and to eliminate obvious misdetections (false alarms). Any detection alarms that do not satisfy criteria specified by the shape filter 160 have their alarm states altered. The alarm states finally pass on to the user interface 170.

US 9936442 B1: Verifying all people and all movement being tracked is the first step, verifying that all people who are being tracked are positively being identified; verifying all positively identified people are not a danger to the students. This automated facility is controlled by a centralized command and control center and/or a decentralize compartmental command and control center for all functions of the facility including movement of the persons within the facility. In this type of a facility, where complete and accurate identification and location of all personnel is critical, the tracking of individuals, their wireless transmission devices, cell phones, identification units, Walkie-Talkies, and verifying their access to authorized 

US 20170228953 A1: As illustrated in FIG. 9A there are two credential devices 130.sub.f1 and 130.sub.2 present in the field of range 940 with respective identifiers “0101” and “0202” and as such a determination is then made to determine if access can be granted or not. In some embodiments, the reader may enforce absolute clashing enforcement. That is, in some embodiments, if more than one reader is present in the field of range 940, then access will always be denied. However, in other embodiments, access may be made based on an access hierarchy, added credential devices 130.sub.h to the reader 110h, the programming mode may be configured such that the credential devices 130.sub.h have access restricted based on time of day, time of the week, etc. For example, the credential device 130.sub.h1 could be added such that it can only gain access Monday to Friday and between 9 AM and 5 PM. As such, in this example, at a later time it may be desirable for the credential device 130.sub.h1 to be updated to change the access time so the credential device 130.sub.h1 can gain access at any 

US 20120086550 A1: In preferred embodiments of one aspect of the invention, the at least one item of apparel, e.g., footwear, clothing, headgear, and so on, is of a kind worn only by a restricted group of people, for example is a part of a uniform worn by military, law enforcement, utility personnel or the like whose uniform identifies the wearer as a member of the group. Embodiments of the invention may also be used to restrict egress from a location, such as a penitentiary. For example, according to one embodiment, if a wearer outfitted with the footwear of the present invention attempts to gain access to a passageway that is obstructed by, for example, a door, gate, turnstile, fence, or the like, a CPU would detect the wearer approaching and initiate a method of the present invention in order to authenticate and/or identify the wearer based upon pedobarographic data. In one embodiment, the local CPU is coupled to and controls the door, gate, turnstile, fence or the like, and if the wearer is authenticated, or is identified as a person with proper clearance, access to the passageway is granted, i.e. the door, gate, turnstile, fence, or the like opens. If the person is not 

US 20100265034 A1: The system of this invention, is a self-contained, secure and self-regulating functional access system that can be also be nested within an identical but larger system. Defined as the ID of the carrier associated with the ID of each authorized operator. All these associated ID's are then concatenated into one Cluster ID, saving large database access times. For example: A Cluster ID of a passenger laden vehicle engaged in a border crossing, would be the Compliance plate ID of the vehicle, associated (concatenated) with the ID of all the passengers of that vehicle authorized for the border crossing. This together with a biometric/visual ID of the passengers and the vehicle, would constitute verification of the passenger and vehicle as a group. In the Mass Transit field of use, a Global Key is used to securely identify all of the Cluster Units embedded within the turnstiles to the Condition Unit (carried by the carrier [person] as a ticketing device), to enable secure access to any turnstile chosen by the carrier. The Group Mode deployment of the Cluster Unit is mainly directed to the secure access control of mass transit of people for example: Ticketing, Border Crossing international Airport traffic. Changing the focus of security access from a door to door series/parallel/array system to a perimeter or an area multiple portal approach

US 20070273514 A1: and thus the method or system of the invention may yield information which may allow the operator or owner of the facility study or analyse the movement pattern of passengers or users of the facility and trends over the course of a day/week/year of such use, 

US 20040161133 A1: determining the difference and an alarm according to said behavior pattern, Another event, which is recognized as suspicious, is where the vehicle is moving in an unpredicted direction or if an object, such as a person, is leaving the vehicle and moving to an unpredictable direction. An predicted direction can be predefined and an unpredicted direction is the direction opposite or a direction which does not match a predefined direction of flow of persons or vehicles

US 6081606 A: Apparatus and a concomitant method of identifying the direction of motion within a scene that is represented by a sequence of images, e.g., a series of frames in a video sequence. The apparatus contains a flow field generator, a flow field segmentor, and alarm detector and an alarm processor. The flow field generator processes the sequence of images and generates a substantially distortionless flow field representing the motion within a scene. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661